Case 5:18-cv-01882-JGB-SHK Document 164-1 Filed 01/22/20 Page 1 of 3 Page ID
                                 #:3867


 1 John C. Hueston, State Bar No. 164921
   jhueston@hueston.com
 2 Moez M. Kaba, State Bar No. 257456
   mkaba@hueston.com
 3 Steven N. Feldman, State Bar No. 281405
   sfeldman@hueston.com
 4 HUESTON HENNIGAN LLP
   523 West 6th Street, Suite 400
 5 Los Angeles, CA 90014
   Telephone: (213) 788-4340
 6 Facsimile: (888) 775-0898
 7 Attorneys for Plaintiff
   MONSTER ENERGY COMPANY
 8
 9
                         UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11
12
   MONSTER ENERGY COMPANY, a                 Case No. 5:18-cv-1882-JGB-SHK
13 Delaware corporation,
                                             Hon. Jesus G. Bernal
14              Plaintiff,                   Hon, Shashi H. Kewalramani
15        vs.                                 DECLARATION OF MICHAEL H.
                                              TODISCO IN SUPPORT OF
16   VITAL PHARMACEUTICALS, INC.              PLAINTIFF MONSTER ENERGY
     c/b/a VPX Sports, a Florida corporation, COMPANY AND THIRD PARTIES
17   and JOHN H. OWOC a.k.a. JACK             MARC MILES AND SHOOK,
     OWOC, an individual,                     HARDY & BACON L.L.P.’S MOTION
18                                            TO QUASH DEFENDANT VITAL
                Defendants.                   PHARMACEUTICALS, INC.’S
19                                            SUBPOENAS
20
21
22
23
24
25
26
27
28
                                           -1-
                             DECLARATION OF MICHAEL H. TODISCO
Case 5:18-cv-01882-JGB-SHK Document 164-1 Filed 01/22/20 Page 2 of 3 Page ID
                                 #:3868


 1         DECLARATION OF MICHAEL H. TODISCO
 2         I, Michael H. Todisco, declare as follows:
 3         1.   I am an attorney at Hueston Hennigan LLP, Monster Energy Company’s
 4 counsel of record for in this case. I am a member in good standing of the State Bar
 5 of California and am admitted to practice in this Court. I have personal knowledge
 6 of the facts set forth herein and could and would testify competently to those facts
 7 under oath if called as a witness.
 8         2.    Attached hereto as Exhibit 1 is a true and correct copy of an Instagram
 9 post by Defendant Vital Pharmaceuticals, Inc.’s (“VPX”) CEO – Defendant Jack
10 Owoc (“Owoc”). Owoc’s post was published June 8, 2019 and was posted under the
11 user name @bangenergy.ceo. The post is available at the following link:
12 https://www.instagram.com/p/ByeLSMwg8_S/. I last accessed the link on January
13 22, 2020.
14         3.    Attached hereto as Exhibit 2 is a true and correct copy of a September
15 6, 2018 article published by BevNET, a beverage-oriented media company. The
16 article is available at the following link:
17 https://www.bevnet.com/news/2018/monster-energy-sues-vpx-bang-energy-claims. I
18 last accessed the link on January 22, 2020.
19         4.    Attached hereto as Exhibit 3 are true and correct excerpts from the
20 transcript of the January 13, 2020 hearing on this motion before the Honorable Judge
21 Shashi H. Kewalramani.
22
23
24
25
26
27
28
                                                 -2-
                               DECLARATION OF MICHAEL H. TODISCO
Case 5:18-cv-01882-JGB-SHK Document 164-1 Filed 01/22/20 Page 3 of 3 Page ID
                                 #:3869


 1        5.     On or about November 8, 2019, VPX served subpoenas on Monster’s
 2 former lead counsel in this case (Marc P. Miles) and his law firm (Shook, Hardy &
 3 Bacon L.L.P.). To my knowledge, these subpoenas are the first third-party
 4 subpoenas that VPX has served since June of 2019, when VPX served several
 5 unrelated subpoenas in connection with Monster’s motion for a preliminary
 6 injunction.
 7
 8        I declare under penalty of perjury that the foregoing is true and correct.
 9        Executed on this 22nd day of January 2020, at Los Angeles, California.
10
                                                           /s/ Michael H. Todisco
11
                                                               Michael H. Todisco
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -3-
                             DECLARATION OF MICHAEL H. TODISCO
